Per Curiam.
Suit upon a note. Judgment for plaintiff, by default, for 148 dollars, 25 cents.
The errors assigned are, that the judgment is for 21 dollars, 78 cents too much; and that the complaint does not appear to have been subscribed by either the plaintiff or his attorney, as required by the statute. 2 R. S. p. 43.
The plaintiff offers, in this Court, to remit the excess for which judgment was taken. The failure to subscribe the complaint is such a merely formal or clerical error as the plaintiff should have been permitted to amend, when pointed out in the Court below, and will be considered as amended here.
If the plaintiff should remit the excess, the judgment is affirmed at the cost of the appellee, incurred in this Court; if the excess is not remitted, the judgment is reversed, &c._